Filed 7/30/21 P. v. Briseno CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075884

 v.                                                                      (Super.Ct.No. INF042283)

 RICHARD LUIS BRISENO,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Dean Benjamini, Judge.

Affirmed.

         Robert V. Vallandigham, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief Assistant

Attorney General, Julie L. Garland, Assistant Attorney General, and Arlene A. Sevidal

and Eric A. Swenson, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In 2003, Richard Luis Briseno pled guilty to carjacking and kidnapping for

purposes of robbery and was sentenced to 33 years in prison. In 2019, the California

Department of Corrections and Rehabilitation (CDCR) recommended recalling and

reducing his sentence based on his exemplary behavior while in prison. (Pen. Code,

§ 1170, subd. (d).) The trial court declined the CDCR’s recommendation. On appeal,

Briseno argues this was an abuse of discretion. We conclude the court’s decision not to

reduce his sentence was reasonable and affirm.

                                              I

                                          FACTS

       In 2002, the Riverside County District Attorney charged Briseno with carjacking

(Pen. Code, § 215, subd. (a)), robbery (Pen. Code, § 211), kidnapping for purposes of

robbery with personal use of a firearm (Pen. Code, § 209, subd. (b)(1)), and kidnapping.

(Pen. Code, § 207, subd. (a), unlabeled statutory citations refer to this code.) The

information also alleged Briseno had one prior serious felony conviction (§ 667,

subd. (a))—which qualified as a strike conviction—and that he personally used a firearm

while committing the first three charges. (§§ 667, subds. (c) & (e)(1), 1170.12, subd. (c),

12022.53, subd. (b).)

       Briseno pled guilty to carjacking and robbery, and admitted the firearm use

enhancement, prior strike, and prior serious felony. Following the terms of the plea

agreement, the trial court sentenced him to 33 years in prison, composed of nine years for

the carjacking (doubled to 18 due to the prior strike), 10 years for the firearm



                                              2
enhancement, and one five-year term from the prior serious felony enhancement. The

sentence also included a 10-year term for the robbery conviction, which the court stayed

under section 654.

       In 2019, the Secretary of the CDCR sent the trial court a letter recommending it

recall Briseno’s sentence in accordance with section 1170, subdivision (d). The

prosecution opposed the recommendation, arguing Briseno received the benefit of his

bargained for sentence and was not entitled to resentencing.

       The trial court held a hearing on the recommendation on October 6, 2020, and

declined to modify the sentence. Briseno timely appealed.

                                             II

                                        ANALYSIS

       Section 1170, subdivision (d)(1), authorizes the court, “at any time upon the

recommendation of the secretary or the Board of Parole Hearings in the case of state

prison inmates . . . [to] recall the sentence and commitment previously ordered and

resentence the defendant in the same manner as if they had not previously been

sentenced, provided the new sentence, if any, is no greater than the initial sentence.”

(§ 1170, subd. (d)(1).) “This provision thus creates ‘an exception to the common law rule

that the court loses resentencing jurisdiction once execution of sentence has begun.’ ”

(People v. Frazier (2020) 55 Cal.App.5th 858, 863.)

       “We review the trial court’s decision whether to recall a defendant’s sentence for

an abuse of discretion.” (People v. McCallum (2020) 55 Cal.App.5th 202, 211



                                             3
(McCallum).) “ ‘ “Where, as here, a discretionary power is statutorily vested in the trial

court, its exercise of that discretion ‘must not be disturbed on appeal except on a showing

that the court exercised its discretion in an arbitrary, capricious or patently absurd manner

that resulted in a manifest miscarriage of justice. [Citations.]’ ” [Citation.] The abuse of

discretion standard “involves abundant deference” to the court’s ruling.’ ” (Ibid., italics

omitted.)

       In exercising this discretion, “the trial court may exercise its authority ‘for any

reason rationally related to lawful sentencing.’ ” (McCallum, supra, 55 Cal.App.5th at

p. 210). It may also “consider ‘postconviction factors, including, but not limited to, the

inmate’s disciplinary record and record of rehabilitation while incarcerated, evidence that

reflects whether age, time served, and diminished physical condition, if any, have

reduced the inmate’s risk for future violence, and evidence that reflects that

circumstances have changed since the inmate’s original sentencing so that the inmate’s

continued incarceration is no longer in the interest of justice.’ ” (Ibid.)

       Briseno argues the trial court’s refusal to follow CDCR’s recommendation was an

abuse of discretion because his record while in prison was exemplary. He emphasizes the

fact that for the past five years he has had no gang affiliations and no rule violations. In

short, he argues that the record contains more factors weighing in favor of CDCR’s

recommendation than against.

       We agree Briseno’s behavior since his conviction—and particularly since he

renounced his gang affiliation—shows real reform, for which we commend him.



                                               4
However, we cannot agree the trial court’s decision not to resentence him was arbitrary,

capricious, or irrational. As the trial court explained, it was uncomfortable shortening

Briseno’s term “given the remarkable life of violence [he] lived up until the time he was

placed in prison avoiding a life term.” The court balanced this against “this period of

what I think is a start of him being reformed for the past five years,” and concluded the

relatively brief period of reform wasn’t sufficient to warrant resentencing. This was

especially true because the conduct underlying his conviction was, in the trial court’s

view, “horrific.” Moreover the court noted Briseno’s negotiated plea let him avoid an

indeterminate life sentence for a determinate term and that he “did save his life by

electing to take a determinant term,” rather than face potential life in prison. Given this,

it concluded that “although I see a tremendous amount of reformation, I also see that

there was a life sentence,” and that it would not “be appropriate at this time to simply

say . . . ‘. . . [y]ou bargained for the [33], but because you’ve done a good job, now

you’re going to be getting out significantly earlier.’ ”

       In other words, the court considered several of the factors contemplated by

section 1170, subdivision (d), but concluded they did not weigh in Briseno’s favor given

his record and relatively late reform. Even if we were to disagree with this assessment,

we would not be able to say it was arbitrary or irrational.

       Because we conclude the trial court did not abuse its discretion in declining to

resentence Briseno, we do not address the People’s argument that section 1170,




                                              5
subdivision (d), does not permit a trial court to modify a sentence entered after a

negotiated plea.

                                             III

                                      DISPOSITION

       We affirm.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                SLOUGH
                                                                                      J.
We concur:


MILLER
                   Acting P. J.


FIELDS
                             J.




                                             6